Case: 3:19-cv-00304-WHR-MRM Doc #: 50 Filed: 07/30/21 Page: 1 of 2 PAGEID #: 1686




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION

  MICHAEL A. WOOD,
               Petitioner,
         V.                                    Case No. 3:19-cv-304

  TIM BUCHANAN, Warden,                        JUDGE WALTER H. RICE
  Noble Correctional Institution,
               Respondent.




        ORDER DIRECTING CLERK OF COURTS TO MAIL PETITIONER A
        COPY OF THE SUPPLEMENTAL REPORT AND
        RECOMMENDATIONS ON MOTION FOR DELAYED APPEAL (DOC.
        #48), ALONG WITH A COPY OF THIS ORDER; PETITIONER SHALL
        HAVE 17 DAYS TO FILE OBJECTIONS TO THE SUPPLEMENTAL
        REPORT AND RECOMMENDATIONS




        On July 7, 2021, United States Magistrate Judge Michael Merz issued a

 Supplemental Report and Recommendations on Motion for Delayed Appeal, Doc.

 #48. On July 27, 2021, Petitioner, Michael A. Wood, filed an Objection to that

 judicial filing, Doc. #49. Therein, he stated that he had not received a copy of the

 Supplemental Report and Recommendations, and had learned about it only after

 he searched Pacemonitor.

       The Court's docket supports Petitioner's claim. It does not show that the

 Clerk of Courts mailed a copy of the Supplemental Report and Recommendations

 to him. Accordingly, the Clerk of Courts is DIRECTED to mail that document to
Case: 3:19-cv-00304-WHR-MRM Doc #: 50 Filed: 07/30/21 Page: 2 of 2 PAGEID #: 1687




 Petitioner via U.S. Mail. Petitioner will have 17 days from the date of service to

 file substantive Objections to the Supplemental Report and Recommendations.




 Date: July 29, 2021
                                        WALTER H. RICE
                                        UNITED STATES DISTRICT JUDGE




                                          2
